DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS documents submitted (5/18/2022 and 7/11/2022) have been considered based on the provisions of 37 CFR 1.97.
Claims 1-14 have been cancelled.   Claim 15 is currently amended.  
New Claims 16-27 have been withdrawn based on election by original presentation since they are directed to a distinct invention that would have been subject to a restriction requirement had they been originally claimed.  
Thus, claims 15-27 are currently pending, however claims 16-27 have been withdrawn as directed by election by original presentation, and only claim 15 remains rejected in this Non-Final Office Action.

Election by Original Presentation
New claims 16-27 are considered withdrawn since they are directed to a distinct independent invention that would have been subject to a restriction requirement if they had been originally claimed.  
According to MPEP §821.03, “Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to invention other than previously claimed, should be treated as indicated by 37 CFR 1.145.” As directed by 37 CFR 1.145, "If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention originally claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.” 
Claims 16-27 are drawn to patentably distinct subject matter whose scope has shifted and is different than the original claim set.  Specifically, claims 16-27 are distinct from the invention originally claimed for the following reasons, as indicated by the mutually exclusive (underlined) distinct features of claims 15 and 16.

Claim 15 (Currently Amended) A system comprising: a server comprising a processing unit and a memory storing instructions configured to execute an instance of an operating system over which an application can be instantiated by the processing unit, the application configured to: 

receive, as input, a property information signal identifying a property selected by a client communicably coupled to the server; 

receive, as input from a plurality of external grading resources, two or more data structures each associated a respective value corresponding to a respective effect to curative effort required to convey clear title to the property, the respective effect determined by a trained machine learning model, and based, at least in part, on content of each of the two or more data structures and on a location of the property;

determine a grade of the property based at least in part on a weighted average of each received value of each received data structure; 

storing a timestamp at which the grade was determined; 

scheduling, based on the timestamp, a time at which the grade should be automatically updated to an updated grade with updated data from each of the plurality of external grading resources; 

provide, as output after modifying the grade, the modified grade to the client for display by the client in a graphical user interface of the client; and 
provide, as output after updating the modified grade, the updated grade to the client for updating the graphical user interface of the client.

Claim 16. (New) A server computer for automatically aggregating information describing a real property retrieved from two or more external grading systems, and serving information to a user computer, the information characterizing effort required to provide clear title to the real property, the server computer comprising:  a network interface; a memory of non-transitory character storing executable instructions; and a processor configured to access the executable instructions from the memory to instantiate an instance of software configured to: 

receive, via the network interface from the user computer, a user signal comprising credential information identifying an authorized user that is authorized to access the server; 

receive, via the network interface from the user computer, a property information signal identifying a location of the real property; 

select, based on the property information signal, at least two external grading systems from each of which to retrieve status information describing one of a legal status or a physical status of the real property; 

determine, for each selected external grading system, a respective time period after which respective status information retrieved from the respective external grading system should be refreshed; 
for each respective status information retrieved from each respective external grading system: 
upon determining that the respective time period has elapsed, updating the respective status information by retrieving the respective status information from the respective external grading system; 

providing, as input to a machine learning model, the location of the real property and the retrieved respective status information; and 

receiving, as output from the machine learning model, a value characterizing an effect to curative effort required to provide clear title to the real property, the effect based on the retrieved respective status information; 

determine a grading of curative effort required to provide clear title to the real property, the grading based on one of:  a highest value among all received values; a lowest value among all received values; or an average value among all received values; and transmit the grading to the user computer, to cause the grading to be displayed in a graphical user interface of the user computer.


Regarding the Table recited above, under claim 15, the Examiner has underlined features that are not present in claim 16.  Under claim 16, the Examiner has underlined features that are entirely different features and not present in claim 15.  Thus, claims 16-27 are directed towards new distinct features that were never originally presented.  Examiner asserts that the originally presented claims and the amended claims represent different distinct inventions. By modifying the claims to incorporate subject matter that would have been restricted originally, the current scope of the newly amended claims 16-27 are significantly different than the original claim set, as evidenced by the body of the claims, the specification, and the drawings.
The Examiner would be unduly burdened if required to examine each of these individually distinct inventions (claim 15 and claim 16 having different features and scope), as this would require a completely different scope of search to be construction with entirely different terms and features, and concepts conducted in separate classes or subclasses.  Additionally, had Applicant presented these claims 16-27 in the original application separately with originally filed claims, a restriction requirement would have been warranted since their patentable scope has been significantly shifted from the original scope of the original claim set. 
Accordingly, since Applicant has received several on the merits for the originally presented invention, claims 16-27 have been withdrawn from consideration by original presentation as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites indefinite language as underlined for the limitation reciting:  a respective value corresponding to a respective effect to curative effort required to convey clear title to the property, the respective effect determined by a trained machine learning model, and based, at least in part, on content of each of the two or more data structures and on a location of the property.  It is unclear what constitutes a “value” corresponding to an “effect” and “to curative effort” required to convey clear title, since the variables recited (value, effect, curative effort) are not distinguished and curative effort is subjective.  Correction is required. 

Claim Rejections - 35 USC § 101








35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claim 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception without integrated into a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  Claim 15 recites a machine (e.g., “a system comprising…”), which is a proper statutory category of invention.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
	Claim 15 is directed toward the judicial exception of an abstract idea, as recited below.
(Claim 15)
Determine a grade of the property based at least in part on a weighted average of each received value of each received data structure;

Scheduling, based on the timestamp, a time at which the modified grade should be automatically updated to an updated grade with updated data from each of the plurality of external grading resources.

The limitations recite a method for determining and updating grade for a real estate property based at least in part on a weighted average of values and scheduling, a time at which the modified grade should be automatically updated to an updated grade with updated information from each of the plurality of external grading resources.
 This interpretation is consistent with the applicant's specification at paragraph 0003.  These methods are also fundamental economic practices and thus fall within the "certain methods of organizing human activity" group of abstract ideas since the limitations relate to financial real estate transactions, managing relationships or interactions in the real estate industry, and following certain rules/instructions for real estate evaluation and information processing by following a real estate grading process and scheduling process.  See MPEP §2106.04(a)(2)(II).   
Alternatively, the limitations can be interpreted as reciting concepts that are capable of being performed by hand using pen and paper.  Such concepts fall within the “mental processes” group of abstract ideas.  The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  For example, calculating a grade based on a weighted average of values can be accomplished with observation and evaluation of the values, and calculating a grade via pen and paper.  Furthermore, scheduling an update for the grade can be accomplished by re-observing, re-evaluating any changes affecting the property and re-assessing the grade.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See Fair Warning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).  

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
The claimed limitations do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that may indicate whether the abstract idea has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	The following additional elements of claim 15 include:
“a system comprising: a server comprising a processing unit and a memory storing instructions configured to execute an instance of an operating system over which an application can be instantiated by the processing unit, the application configured to…” also fail to integrate the abstract idea into a practical application.  
Additionally, the claimed limitations from claim 15 also recite data gathering and data output, including the following additional elements: 
“receive, as input, a property information signal identifying a property selected by a client communicatively coupled to the server,” 
“receive, as input from a plurality of external grading resources, two or more data structures each associated a respective value corresponding to a respective effect to curative effort required to convey clear title to the property, the respective effect determined by a trained machine learning model, and based, at least in part, on content of each of the two or more data structures and on a location of the property” 
“storing a timestamp at which the grade was modified,” 
“provide, as output after modifying the grade, the modified grade to the client for display by the client in a graphical user interface of the client,” and 
“provide, as output after updating the modified grade, the updated grade to the client for updating the graphical user interface of the client.”
The claimed limitations as a whole merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Applicant’s specification teaches:
Paragraph 0066: FIG. 22 illustrates several components of an exemplary system 2200 in accordance with one embodiment.  In various embodiments, system 2200 may include a desktop PC, server, workstation, mobile phone, laptop, tablet, set-top box, appliance, or other computing device that is capable of performing operations such as those described herein.  In some embodiments, system 2200 may include many more components than those shown in FIG. 22.  However, it is not necessary that all of these generally conventional components be shown in order to disclose an illustrative embodiment.

Paragraph 0076: “Circuitry” in this context refers to ...  circuitry forming a general purpose computing device configured by a computer program (e.g., a general purpose computer configured by a computer program which at least partially carries out processes or devices described herein, or a microprocessor configured by a computer program which at least partially carries out processes or devices described herein), circuitry forming a memory device (e.g., forms of random access memory), or circuitry forming a communications device (e.g., a modem, communications switch, or optical-electrical equipment).

The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
Furthermore, the aforementioned limitation for receiving data associated with a respective value, having the additional element wherein “the respective effect determined by a trained machine learning model, and based, at least in part, on content of each of the two or more data structures and on a location of the property” fails to integrate the abstract idea into a practical application since the general recitation of merely using a machine learning model, without any particularity of how it is actually being trained and optimized with a specific algorithm, is simply not enough to provide any technologically meaningful limits on the abstract idea of the claimed invention.  
The Specification fails to clearly evidence, how the use of a machine learning is an actual technological improvement over, or differs from, generally linking the use of the abstract idea.  Merely receiving data determined by a trained machine learning model, is merely applied on data gathering and data processing to identify respective values that meet a required condition (convey clear title) in the data analysis step. There is no indication in the disclosure of how any of the mentioned machine learning model is actually analyzing and “training” how to generate more accurate or optimized data outputs.  The Applicant’s reference to these AI algorithm terms are clearly lacking the inner-workings of the intelligence aspect of what constitutes “training” of the machine learning since there is no adequate disclosure that provides how the specific machine algorithm is implemented, other than claiming them as catchwords being performed in a computer system.   It is unclear how the machine learning is actually being integrated in any specialized structure that serves any specialized technical purpose or how the recited generic terms improve machine learning technology or the computer itself.   It is noted that the claimed invention is not rooted in machine learning technology, and the claim do not solve a technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  Thus, merely using these AI elements as additional tools and generally linking the use to a technological environment are not sufficient to integrate the judicial exception into a practical application.  
Alternately, the aforementioned elements in the claimed limitations pertaining to mere data gathering and transmitting/outputting over a computer network, is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer is considered one of the most basic functions of a computer. Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  
Thus, neither the claimed limitations nor the specification discloses a particular machine or technological improvement.  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claim appears to invoke these computing elements only as tools to execute the identified abstract idea.  These additional elements merely designate the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claim. The claimed limitations fail to meaningfully integrate the abstract idea into a practical application.  

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
The claim does not recite additional elements that add significantly more than the abstract idea under step 2B.  The examiner reiterates the additional elements of using a computer or processor to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h).  For the same aforementioned reasons in the previous prong, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. 
Additionally, re-evaluating the insignificant steps of data gathering and outputting as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.1  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”2  Examiner submits the limitations previously identified as reciting data gathering and data output also describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  These limitations do not provide significantly more than the abstract idea.  The legal precedent in Symantec, TLI and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).  See also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Finally, even when considered as an ordered combination, the claim does not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  The sequence of receiving data, determining data, generating updated data in response to the determining analysis, and outputting data based on the results of determination, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application and/or significantly more than an abstract idea under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by JESSEN (US 20160314545) in view of GRAHAM (US 20140164262).
Regarding Claim 15,
Jessen discloses:
A system (Abstract and Figs 1-8, and [0014] the system receives data from one or more inputs and stores the data in one or more memories, data is received in real-time, and automatically updates, [0016] information of the property information database may be used by a property valuation module to calculate a predicted value of the property, see also [0017-0018]) comprising:
	a server comprising a processing unit and a memory storing instructions configured to… (Fig. 1; system 100, memory 104, client device 124 computing device 106 including [0023] server):
	receive, as input, a property information signal identifying a property selected by a client communicatively coupled to the server ([0026-0027] data supplementation module 116 may request and receive property information from the MLS 114 and/or from a source that is different than the MLS 114… receive the information from a client device 124, [0029-0030] The property 102 may be classified as a “high-interest” property based, at least in part, on other information, such as an indication by the entity/client associated with the profile that the entity would like to monitor the property 102, or by property information collected.  The system 100 may comprise a property valuation module 130. The property valuation module 128 may receive and/or access property information stored in the property information database 112);
receive, as input from a plurality of external grading resources, two or more data structures each associated with a respective value ([0020] property information may comprise one or more pieces of data related to the property 102…and one or more characteristics/features that may affect a value of the property 102, see Fig. 4; property information database 402 and data supplementation module 408 receives various property data from a plurality of external resources, via network 406, including social media websites 420, news 422, public record 424, MLS 414, [0026-0028] Data supplementation module 116 may request and receive property information from the MLS 114 and/or from a source that is different than the MLS 114. The property metric value may comprise a measured or determined value (number, quantity, or characteristic) of the property metric for the property 102, [0016] The property valuation module may value the property as it currently stands (as-is), or as an estimation of value due to potential changes made to the property (to-be). By collecting information from multiple inputs/sources, the system may provide an improved predicted value, [0034] the property information database 202 may comprise multiple data structures that store information specific to each of one or more properties, see also [0040], [0048]) corresponding to a respective effect to curative effort required to convey clear title to the property, ([0062] A title report module may generate a preliminary title report for a title company (e.g., may generate an email, may populate a document using an API, etc.) and/or send a request to a third party to generate a title report, and Examiner notes:  Regarding “a respective effect to curative effort required to convey clear title to the property”, as best understood, under the broadest reasonable interpretation, is interpreted as a respective effort to generate a title effort and/or send a request to generate a title report, as recited in [0062] above, thus generating the title, is one way to characterize a curative effort or condition required to convey the title since the generated title report is the respective effect or consequence/result for conveying clear title to the property), the respective effect determined by a trained machine learning model, and based, at least in part, on content of each of the two or more data structures and on a location of the property ([0030] The property valuation module 130 may apply a regression analysis, such as a linear regression, logistic regression, probabilistic matching, artificial neural networks, and/or other forms of classification and/or regression analysis to calculate one or more predicted property values from at least the one or more property metric values, wherein Examine notes that the underlined various regression analyses and artificial neural network is a type of trained machine learning model, [0040] the system 200 may comprise the property valuation module 204, which may use a linear regression analysis to calculate a predictive value of the property.  In some examples, the input variable value may correspond to one of the property metrics. Each of one or more parameter vector coefficients may correspond to data, such as data of property valuations, used to calculate an amount each unit of the input variable affects the total predicted value, [0016] The information of the property information database may be used by a property valuation module to calculate a predicted value of the physical property (e.g., using linear regression analysis). The property valuation module may value the property as it currently stands (as-is), or as an estimation of value due to potential changes made to the property (to-be), [0045] the property valuation module 204 may calculate a predicted property value.  For example, using one or more property metric values (e.g., location), [0048-0049] In some instances, a demographic makeup of the geographic area of the physical property and/or other factors …may be used to calculate the predicted value, [0015] the system may comprise a property information database that stores information related to one or more physical properties (e.g., a location), wherein the property metric values used by the machine learning model can include any property information, including location, [0034-0035] the property information database including a property identity data structures, including a property address, a property GPS location, a property name, see also [0069], [0094]);
determine a grade of the property based at least in part on a weighted [average] of each received value of each received data structure ([0049] The one or more methods may be weighted and/or aggregated to calculate the predicted value (e.g., based on a preference of a profile and property information), [0040] The linear regression calculation may comprise a sum of one or more input variable values, represented in FIG. 2. Each input variable value may multiply to a parameter vector coefficient… In some examples, the input variable value may correspond to one of the property metrics. Each of one or more parameter vector coefficients may correspond to data, such as data of property valuations, used to calculate an amount each unit of the input variable affects the total predicted value,  wherein Examiner notes that since each value is weighted and aggregated/sum of one or more input variable values, ‘weighted average’ is considered as each calculation which is based on the sum to be averaged based on the coefficients/weights corresponding to one or more property metrics as recited in Jessen, and furthermore, Jessen’s linear regression (machine learning) in [0040] is used to calculate a property value (grade) which linear regression encompasses by its very nature, linear coefficients which reflect the average change and can be considered the weighted average of the sum or aggregated property metrics as identified in [0040]).
storing a timestamp at which the grade was determined ([0020] The property information may be associated with a timestamp such that the system 100 may collect, store, update, and/or analysis the property information in a real-time matter,  [0040] the parameter vector coefficient may be associated with a timestamp that indicates a time the parameter vector coefficient and/or the property metric value is received, measured, collected, and/or calculated, [0041] a first parameter vector coefficient may be calculated based, at least in part on a first property metric value or multiple property metric values and/or all of which may be associated with a first timestamp);
scheduling, based on the timestamp, a time at which the grade should be automatically updated to an updated grade with updated data from each of the plurality of external grading resources ([0041] Parameter vector coefficient may be updated and/or changed based, at least in part, on an updated, changed, and/or added property metric value of the property metric to which the parameter vector coefficient corresponds…after receiving a new property metric value (i.e., with a timestamp later than any timestamp of the previous property metric values), the property valuation module 204 may update a corresponding parameter vector coefficient (e.g., automatically, in real-time)…the property valuation module 204 and/or the real estate offer generation module may be updatable (e.g., automatically, in real-time) in a similar manner using one or more timestamps, [0042] after receiving a new property metric value (i.e., with a timestamp later than any timestamp of the previous property metric values), the property valuation module 204 may update a corresponding parameter vector coefficient (e.g., automatically, in real-time)…the property valuation module 204 may calculate a predicted property value when a new property is added to the property information database 202 (e.g., as determined by a timestamp indicating a time that is later than the timestamp of the properties previously stored in the property information database 202), or when a predetermined property metric value is received,, measured, and/or calculated.  In some examples, a predicted property value may be calculated for the property on a schedule of regular or irregular intervals and one or more calculated predicted values may be stored in the property information database 202, [0025] the property information database 112 may comprise an update schedule that determines a time or multiple times at regular or irregular intervals that the property information database 112 receives the property information);
	provide, as output after modifying/updating the grade/modified grade, the modified/updated grade to the client for display by the client in a graphical user interface of the client (Abstract; The system may calculate and store a predicted property value (grade)  A real estate offer and/or preliminary title report, or loan applications may be generated and/or sent to an entity based, at least in part, on information stored (grade) in the property information database and/or the profile preference database, [0014] the system generates populated documents and sends the document in an automated, real-time manner, with the most up-to-date information available,  [0016] the system may generate and send an offer to purchase the property based on the predicted value (grade), and [0020] based on the property information, [0032] information to populate the one or more fields may be accessed and/or derived from the threshold comparison module, the property valuation module 130, the property information database 112, and/or the profile preference database 122, [0047] the predicted value of the physical property may be displayed alongside the comparable property, [0053] the entity may access information stored in one or more databases of the system by accessing the profile associated with the entity (e.g., through a graphical user interface), Examiner note: the modified grade and updated grade are interpreted as repetitive updates to the grade, since modifying the updated grade corresponds to re-updating an updated grade of the property based on updated data that is being updated based on the update schedule, [0042] after receiving a new property metric value (i.e., with a timestamp later than any timestamp of the previous property metric values), the property valuation module 204 may update a corresponding parameter vector coefficient (e.g., automatically, in real-time, see also [0040-0042] regarding modifying the property value based on the updated coefficients that are calculated to generate a modified  property value, and regarding updating the modified property value based on receiving updated data and/or timestamp indicating a second timestamp later than the first received timestamp, [0014] regarding the system updating data in real-time, and automatically updating or changing the inputs, meaning that each occurrence of accessing the data provides an output to the user that is specific to a time that data is accessed, and the data is up-to-date).
	
Although Jessen teaches all of the limitations above, it does not explicitly specify verbatim that the determining of the grade is based on a weighted  “average.”
	Nonetheless, Graham discloses determining a value for an asset using valuation related metrics, including weighting factors to combine the metrics for a particular weighted average.  Specifically, Graham discloses:
	determine a grade of the property based at least in part on a weighted average ([0162] In various embodiments, the value for the asset is obtained using valuation related metrics, regression, and/or multivariate analysis to build a database of correlations for each metrics based on capitalization, industry and geography and the system develops weighting factors to combine the metrics for a particular valuation in a weighted average).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the Jessen’s determination of a property grade value based on not only weighted factors being summed, but specifically incorporate a weighted average as taught by Graham.. One of ordinary skill in the art would have been motivated to include a weighted average for the benefit of “running multivariate regressions using various weighting coefficients and lag times to find the best fit. These `best fitting` weighting coefficients are then used in a production run to determine individual intellectual asset values.” (Graham; [0192]).	

Response to Arguments










Applicant's arguments have been fully considered, however they are found as unpersuasive, and based on the amendments, new art has been applied to claim 15, thus applicant’s arguments are moot.
Regarding the 101 rejection, the Applicant’s amendments are not sufficient to integrate the judicial exception into a practical application or significantly more. Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
US Pat. 5680305 System and method for evaluating real estate discloses objective evaluations of an entity's real estate situation and condition for use.  Information is processed to determine indicators of amount, price, area, grade, and risk; and those indicators are combined to provide a total score. Preferably, a report is generated which details information, including the score to provide a well-rounded picture of a particular real estate situation. Grade means the designated quality of real estate on a relative scale of quality, from low to high, generally accepted within a real estate market. The algorithm for calculating a risk indicator can be based on toxic waste and radon exposure risk.   The preferred data stored in the database includes, for example, radon exposure and sites, tenancy status and financial encumbrances of the real estate.  
US 20160012554 System and method for managing electronic real estate registry information discloses an Asset Underwriting Score (the “AU-score”), a product that derives its numeric value from the quality and quantity of useful, relevant and timely information used to establish and support real property valuations to score underwriting quality, in Figs. 18A-B.  The land (property) valuation report reflects attributes and deficiencies of the associated land (property). 
US 20170243296 Real Estate Investment System and Method of Controlling a Commercial System by Generating Key Investment Indicators.
US20050262016 Integrated on-line system for identifying and valuing foreclosure properties.
C. Abbasov, "The prediction of the chance of selling of houses as the factor of financial stability," 2016 IEEE 10th International Conference on Application of Information and Communication Technologies (AICT), 2016, pp. 1-4, doi: 10.1109/ICAICT.2016.7991786.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2106.05(d)(II).  
        2 Id.